— Motion for extension of time to take appeal granted. Memorandum: In spite of our repeated admonitions, defense counsel has been guilty of improper conduct in failing to give defendant the notice in writing in the form required by 22 NYCRR 1022.11 (a), in failing to file and serve a notice of appeal after being told by defendant that he wished to appeal, and in giving defendant improper advice concerning the manner of applying for leave to appeal as a poor person. Present — Denman, P. J., Green, Pine, Balio and Fallon, JJ.